Citation Nr: 1035764	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  03-25 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 40 percent for the service-
connected spondylosis and herniated disc of the cervical spine at 
C4-5, C5-6.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel
INTRODUCTION

The Veteran served on active duty from September 1964 to July 
1968. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by the 
RO.  Following the Veteran's testimony before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in May 2004, the 
Board remanded the issue on appeal for further development of the 
record.

The Veteran's appeal originally included the issue of service 
connection for depression, to include as secondary to his 
service-connected disabilities.  During the pendency of the 
appeal, the RO, in a June 2005 decision, granted service 
connection for depression and assigned a 10 percent rating 
effective on August 20, 2002 (date of claim); a 30 percent rating 
was assigned effective on May 26, 2005.  See generally Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The Veteran was notified of the June 2005 rating decision and did 
not file a Notice of Disagreement (NOD) in response.  Therefore, 
his appeal concerning this issue of entitlement to service 
connection for depression, to include as secondary to his 
service-connected disabilities has been resolved.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim 
for service connection is granted during the pendency of the 
appeal, a second NOD must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation level 
assigned for the disability).  

The issues of entitlement to an effective date earlier 
than July 30, 2004 for assignment of a total rating based 
on individual unemployability (TDIU) and entitlement to an 
increased rating in excess of 30 percent for the service-
connected depression have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the courts are applicable to this 
appeal.  In the present case, following completion of the 
November 2004 Board remand instructions, the RO issued a 
Supplemental Statement of the Case (SSOC) on June 28, 2005.  
Subsequently, the RO received additional evidence, including a 
March 2006 VA spine examination report addressing the cervical 
spine disability, June 2005 and June 2006 private facility MRI 
reports addressing the cervical spine disability, various VA and 
private facility records addressing the Veteran's various 
disabilities, including the cervical spine disability, and 
various lay statements addressing the Veteran's various 
disabilities, including the cervical spine disability.  The Board 
has preliminarily reviewed these records and finds that they are 
of such significance that they would need to be considered in the 
disposition of the Veteran's claim for increased rating in excess 
of 40 percent for the service-connected cervical spine 
disability.  It is incumbent upon the agency of original 
jurisdiction, here the RO, to issue a SSOC following its receipt 
of new and pertinent evidence; however, the RO never issued an 
SSOC addressing these pertinent records.  The absence of an SSOC 
constitutes a procedural error requiring a remand to the RO.  See 
38 C.F.R. §§ 19.9, 19.31, 19.37 (2009).

Finally, the Board notes that the Veteran's essential contention 
is that his cervical spine disability degree of impairment is 
more severe than the assigned 40 percent rating contemplates.  
Given this contention, in light of the fact that the Veteran was 
last afforded a VA examination addressing his cervical spine 
disability in March 2006, the Board finds that a more 
contemporaneous VA examination is necessary.  See VAOPGCPREC 11-
95 (April 7, 1995) (the Board is required to remand a case back 
to the RO for a new examination when the claimant asserts that 
the disability in question has worsened since the last 
examination).  Thus, a new examination to determine the current 
severity of the Veteran's spondylosis and herniated disc of the 
cervical spine at C4-5, C5-6 is in order.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding his 
claim.  This letter should reflect all 
appropriate legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of recent treatment of 
all medical care providers, VA and non-VA 
that treat him for his spondylosis and 
herniated disc of the cervical spine at C4-
5, C5-6 disability.  After he has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  He and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  The Veteran should be scheduled for a 
VA spine examination to evaluate the 
current severity of his spondylosis and 
herniated disc of the cervical spine at C4-
5, C5-6.  The entire claims folder must be 
made available to the physician for review 
in conjunction with the examination and 
should be so documented in the examination 
report.  All tests and studies that the 
physician deems necessary should be 
performed.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Spine Examinations, revised April 20, 2009.  
The physician should provide an accurate 
and fully descriptive assessment of the 
Veteran's cervical spine disability. 

Considering all examination findings, the 
physician should also offer an opinion as 
to whether the Veteran has intervertebral 
disc syndrome (IVDS) that represents a 
progression of, or is otherwise associated 
with, the service-connected cervical spine 
disability.  If the Veteran has IVDS that 
is not associated with the service 
connected cervical spine disorder, the 
examiner should indicate whether it is 
possible to separate IVDS symptoms from 
those of the Veteran's service-connected 
cervical spine disability.  In either case, 
the physician should render findings as to 
the existence and frequency of any of the 
Veteran's incapacitating episodes (i.e., a 
period of acute signs and symptoms due to 
IVDS that requires bed rest prescribed by a 
physician and treatment by a physician), 
specifically, whether over the last 12- 
month period, the Veteran's incapacitating 
episodes had a total duration of (a) at 
least four weeks but less than six weeks; 
or (b) at least six weeks.

The physician should include a complete 
rationale for the findings and opinions 
expressed.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After consideration of all the evidence 
added to the claim file since the June 28, 
2005 SSOC, the Veteran's claim for 
entitlement to a rating in excess of 40 
percent for spondylosis and herniated disc 
of the cervical spine at C4-5, C5-6 should 
be readjudicated.  Thereafter, the Veteran 
and his representative should be furnished 
with a SSOC, and should be given an 
opportunity to respond.

Then, as indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The Veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


